Citation Nr: 1548604	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for tinnitus and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty service from July 1948 to June 1954 and from September 1954 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO determined that new and material evidence had not been received in order to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1.  In a final February 2010 rating decision, service connection for bilateral hearing loss and tinnitus were denied.  

2.  Evidence associated with the record since the final February 2010 denial is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The February 2010 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [2015].   
 
2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran previously claimed entitlement to service connection for bilateral hearing loss and tinnitus in October 2008.  In a February 2010 rating decision, the RO considered the Veteran's service treatment records and his DD Form 214, post-service VA treatment records, and February 2009 and March 2009 VA examination reports.     

Based on such evidence, the RO denied service connection for bilateral hearing loss as the Veteran's service treatment records were negative for complaints, treatment, or a diagnosis of such disorder.  It was further noted that his DD Form 214 showed that he served on active duty as a Laborer and Supply Clerk, and was awarded the Berlin Airlift Device; however, such failed to show that he worked with explosives as part of his military occupational specialty, or trained infantry units in the use of explosives.  The RO further noted that the VA treatment records showed some treatment for hearing loss, to include October 2008, when a long standing history of hearing loss was noted.  Significantly, the RO noted the positive nexus opinion from the February 2009 VA examination report, but then cited the March 2009 VA addendum opinion indicating that, based on further review of evidence showing that the Veteran's military occupational specialty (MOS) was a "supply clerk," not a combat engineer as the Veteran reported, the March 2009 examiner could not resolve any relationship between the Veteran's current hearing loss and his military service "without resort[ing] to mere speculation."  The RO ultimately concluded that, while the Veteran had a current diagnosis of hearing loss, there was no relationship between such disability and his military service.  Therefore, service connection was denied as bilateral hearing loss neither occurred in nor was caused by service. 

With regard to the Veteran's tinnitus claim, the RO considered the same evidence detailed above and denied service connection for the claimed disorder because the Veteran's service treatment records were negative for complaints, treatment, or diagnosis of tinnitus, there was no evidence showing that the Veteran currently suffered from tinnitus, and there was no evidence the claimed disorder was a result of Veteran's service, even if the claimed disorder existed.  

In February 2010, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claims for entitlement to service connection for bilateral hearing loss and tinnitus was received until November 2012, when VA received his application to reopen such claims.  Therefore, the February 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for bilateral hearing loss and tinnitus were received prior to the expiration of the appeal period stemming from the February 2010 rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the February 2010 rating decision consists of VA treatment records dated through December 2013, the Veteran's lay statement, and an October 2015 Appellant's Brief citing a study conducted by the National Academy of Science, entitled "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  In this regard, the representative reported that the National Academy of Science study found that the specific noise levels causing hearing loss vary depending on the type of noise, the duration of the noise exposure, and the susceptibility of the individual.  The study also found that noise levels associated with hearing loss are also likely to be associated with noise-induced tinnitus.  The study concluded that 'impulse noise with peak levels exceeding approximately 140 dB SPL may be hazardous even for a single exposure.'  The October 2015 Appellant's Brief further notes that being in the proximity of running air plane engines, as the Veteran contends, would have exposed him to noise in excess of 140dB.  

The Veteran also submitted a statement contending that while his MOS indicated that he was a "supply clerk" during his service, he was assigned to tasks other than those performed by a supply clerk, such as working near explosives and air plane engines.  See March 2015 Notice of Disagreement.  The Board notes that the Veteran is capable of reporting facts of events that he experienced and is within the realm of his personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.   Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of his representative's report of the study from the National Academy of Science that addresses the specific noise levels resulting in hearing loss, the likely association between noise levels causing hearing loss and tinnitus, and the fact that a single instance of noise exposure can be hazardous, the Board finds that the evidence received since the February 2010 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for bilateral hearing loss was previously denied, in part, as the record failed to show a relationship between his bilateral hearing loss and service.  Since the February 2010 rating decision, VA received citation to the relevant portion of the National Academy of Science study in the October 2015 Appellant's Brief, which found that specific noise levels inducing hearing loss can vary depending on the duration of the exposure, type of noise, and the susceptibility of the individual exposed to the noise and that the noise level associated with hearing loss is likely to be associated with tinnitus.  While the March 2009 VA examiner was unable to provide an etiological opinion without resorting to speculation, the National Academy of Science study addresses the etiology of the Veteran's bilateral hearing loss and, as such, offers a more complete view of the disability.  

With regard to the Veteran's tinnitus claim, the RO previously denied such claim because there was no evidence that claimed disorder existed and, even if it were present, the evidence did not show any relationship between the claimed tinnitus and the Veteran's military service.  The National Academy of Science study, while not conclusive to the issue at hand, it nevertheless raises a reasonable possibility of substantiating the claim in light of the bases of the prior denial.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received, and, accordingly, the claim of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he suffers from bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, the Veteran argues that he was exposed to noise during service while working near explosives and loud air plane engines, as well as firing artillery without hearing protection.  See October 2008 Claim.  As previously discussed, the Veteran alleges that his duties entailed tasks assigned outside of his MOS duties as a supply clerk.  See March 2014 NOD.  

While the Veteran's DD 214 Form indicates that he was a supply clerk during his military service, his personnel records reflect that the Veteran was awarded the "Berlin Airlift Device" and was decorated as a "[m]arksman (rifle)" during his service.  See DD 214 Forms.  Therefore, the Board finds that the Veteran was exposed to noise, at minimum, from working near air planes and handling artillery during his military service.  However, as previously determined by the RO, there is no evidence that the Veteran worked with explosives as he has claimed.

The Veteran was last afforded a VA examination in February 2009.  The VA examiner opined that it was at least as likely that the Veteran's bilateral hearing loss was related to his military service.  As previously discussed, the February 2009 VA examiner provided an addendum opinion in March 2009, opining that he could not provide an etiological opinion as to the Veteran's bilateral hearing loss without resorting to speculation because the Veteran's MOS indicated that he was a supply clerk, and the Veteran's military personnel records did not otherwise demonstrate that he was exposed to noise in service.  As the February 2009 VA examiner did not consider the Veteran's allegation of noise exposure outside of the Veteran's MOS as a supply clerk, on remand, an addendum opinion is necessary to determine the nature and etiology of his bilateral hearing loss, specifically considering  the Veteran's "Berlin Airlift Device" award and notation that he was a "[m]arksman (rifle)" during service, as well as the National Academy of Science study and the Veteran's lay statements as to his assigned duties outside of his MOS.  

Further, while the February 2009 VA examiner noted that there was no current complaint of tinnitus, the VA examiner did not opine as to whether the Veteran's claimed tinnitus was related to his military service nor provide a rationale for his opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that the February 2009 VA examination, as it pertains to the etiology of the Veteran's tinnitus, is inadequate.  As such an addendum opinion is necessary to determine the nature and etiology of his claimed tinnitus.  

Additionally, the most recent VA treatment records associated with the record are dated through December 2013.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain any outstanding VA treatment records from December 2013 to present.  While on remand, the Veteran should be given another opportunity to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss and/or tinnitus since service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested).  

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his bilateral hearing loss and/or tinnitus.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from December 2013 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, return the electronic claims file to the VA audiologist who conducted the Veteran's February 2009 VA audiological examination.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic claims file, as well as this Remand, have been reviewed. If the audiologist who conducted the February 2009 examination is not available, the electronic claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner who selected to write the addendum opinion.

After reviewing the record, the examiner should offer the following opinions: 

(A)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his military service.  

(B)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to his military service.  

(C)  The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and/or tinnitus manifested within one year of his service discharge in April 1959, i.e., by April 1960, and, if so, describe the manifestations.

In offering the opinions, the examiner must consider the following: 1) the Veteran's DD 214 Form indicating that he was given the "Berlin Airlift Device" award and that he was a "[m]arksman (rifle)," 2) the Veteran's lay statements regarding his duties during service, and 3) the National Academy of Science study cited to in the October 2015 Appellant's Brief, finding that the specific noise levels causing hearing loss vary depending on the type of noise, the duration of the noise exposure, and the susceptibility of the individual and that noise levels associated with hearing loss are likely to be associated with noise-induced tinnitus.  

In this regard, the examiner is advised that the Veteran was exposed to noise, at minimum, from working near air planes and handling artillery during his military service.  However, there is no evidence that the Veteran worked with explosives as he has claimed.

All opinions expressed must be accompanied by supporting rationale.

 3. After completing the above, and any other development as may be indicated, the AOJ is to readjudicate the claims based on the entirety of the evidence of record. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


